         Case: 5:21-cv-00930-JRA Doc #: 1 Filed: 05/04/21 1 of 7. PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 ZURICH AMERICAN INSURANCE                          Civil Action No.
 COMPANY,

                Plaintiff,

          v.                                        COMPLAINT

 KLEIN RESTORATION SERVICES,
 LLC., and SKEETER SHIELD, LLC.,

                Defendant.



         Plaintiff Zurich American Insurance Company (“ZAIC”), by way of Complaint against

defendants Klein Restoration Services, LLC (“Klein Restoration”) and Skeeter Shield, LLC.

(“Skeeter”), (collectively “Defendants”) states as follows:

                             JURISDICTIONAL ALLEGATIONS

         1.    ZAIC is a New York corporation engaged in the insurance business with a statutory

home office located at One Liberty Plaza, 165 Broadway, 32nd Floor, New York, New York

10006, and its principal place of business located at 1299 Zurich Way, Schaumburg, Illinois 60196.

ZAIC is authorized to transact business and has transacted business in the State of Ohio.

         2.    Klein Restoration is a limited liability company organized under the laws of the

State of Ohio with a principal place of business at 8045 Dawnwood Avenue NE, Canton, Ohio

44721. Upon information and belief, the only member of Klein Restoration is Erik Klein, a

resident of the State of Ohio with an address of 10994 William Penn Avenue NE, Hartville, Ohio

44632.
         Case: 5:21-cv-00930-JRA Doc #: 1 Filed: 05/04/21 2 of 7. PageID #: 2




        3.      Skeeter is a limited liability company organized under the laws of the State of Ohio

with a principal place of business at 10994 William Penn Avenue NE, Hartville, Ohio 44632.

Upon information and belief, the only member of Skeeter Shield is Joseph Gingerich, a resident

of the State of Ohio with an address of 9237 Market Avenue, N., Hartville, Ohio 44632.

                               JURISDICTIONAL ALLEGATIONS

        4.      The amount in controversy between the parties is in excess of $75,000.00.

        5.      Jurisdiction is based on diversity of citizenship under 28 U.S.C. § 1332.

                                     FACTUAL BACKGROUND

        6.      ZAIC repeats, restates and realleges the allegations of Paragraphs 1 through 5 as if

fully set forth herein.

        7.      ZAIC issued a policy of general liability insurance to Defendants under Policy No.

GLO 8691735-00 for the effective dates of September 8, 2018 to September 8, 2019 (“GLO

Policy”).

        8.      ZAIC issued a policy of workers’ compensation insurance to Defendants under

Policy No. WC 8526862-00 for the effective dates of September 8, 2018 to September 8, 2019

(“WC Policy”).

        9.      The GLO Policy and WC Policy are hereinafter collectively referred to as the

“Policies.”

        10.     The Policies are insurance contracts which provided coverage to Defendants for

certain liabilities as set forth in the Policies.

        11.     ZAIC fulfilled its contractual obligations and provided coverage afforded by the

Policies.




                                                    2
        Case: 5:21-cv-00930-JRA Doc #: 1 Filed: 05/04/21 3 of 7. PageID #: 3




GLO Policy

       12.     Pursuant to the terms of the GLO Policy, initial premiums are based on estimated

information submitted by Defendants regarding their estimated exposure (i.e., payroll, salaries,

etc.) for the effective dates of coverage.

       13.     Defendants paid the initial premiums for the GLO Policy.

       14.     Since initial premiums are based on estimated information, the GLO Policy is

subject to a post-expiration audit based on actual exposure during the effective dates of coverage.

The audit can result in additional earned premiums or return premiums.

       15.     The audit of the GLO Policy produced additional premiums in the amount of

$16,592.53

       16.     ZAIC issued invoices and/or demands for payments of the additional premiums in

a timely fashion.

       17.     Defendants failed and refused to remit payment of the additional premiums for the

GLO Policy.

       18.     ZAIC has repeatedly demanded payment of the $16,592.53 balance owed by

Defendants and has attempted to collect same without success.

       19.     Defendants remain indebted to ZAIC, jointly and severally, in the amount of

$16,592.00 for the GLO Policy.

WC Policy

       20.     Pursuant to the terms of the WC Policy, initial premiums are based on estimated

information submitted by Defendants regarding their estimated exposure (i.e., payroll, salaries,

etc.) for the effective dates of coverage.




                                                3
        Case: 5:21-cv-00930-JRA Doc #: 1 Filed: 05/04/21 4 of 7. PageID #: 4




       21.     Since initial premiums are based on estimated information, the WC Policy is subject

to a post-expiration audit based on actual exposure during the effective dates of coverage. The

audit can result in additional or return premiums.

       22.     The audit of the WC Policy produced additional premiums in the amount of

$116,268.

       23.     ZAIC issued invoices and/or demands for payments of the additional premiums in

a timely fashion.

       24.     Defendants failed and refused to remit payment of the additional premiums or the

WC Policy.

       25.     ZAIC has repeatedly demanded payment of the $116,268 balance owed by

Defendants and has attempted to collect same without success.

       26.     Defendants remain indebted to ZAIC, jointly and severally, in the amount of

$116,268 for the WC Policy.

The Policies

       27.     As of April 30, 2021, interest on the outstanding premiums has accrued in the

amount of $13,181.91.

       28.     Defendants remain indebted, jointly and severally, to ZAIC in the amount of

$146,042.44 ($116,268.00 + $16,592.53 + $13,181.91) for their failure and refusal to remit

payment of the premiums for the Policies.

       29.     ZAIC issued invoices and/or demands for payment of the $146,042.44 balance in a

timely fashion.

       30.     ZAIC has repeatedly demanded payment of the $146,042.44 owed by Defendants

to ZAIC and has attempted to collect same without success.




                                                 4
         Case: 5:21-cv-00930-JRA Doc #: 1 Filed: 05/04/21 5 of 7. PageID #: 5




        31.     Defendants have failed, refused and continue to refuse to remit payment of the

premiums which Defendants owe to ZAIC pursuant to the terms of the Policies, thereby resulting

in damages to ZAIC in the amount of $146,042.44

                                           COUNT ONE
                                        (Breach of Contract)

        32.     ZAIC repeats, restates and realleges the allegations of Paragraphs 1 through 31 as

if fully set forth herein.

        33.     Defendants have failed, refused and continue to refuse to remit payment for the

audit premiums in the amount of $146,042.44 pursuant to the terms of the Policies.

        34.     Defendants breached the insurance contracts between the parties by their failure

and refusal to remit payment of the audit premiums which they owe to ZAIC for the Policies.

        35.     ZAIC, on numerous occasions prior to the filing of the instant litigation, demanded

payment of the $146,042.44 owed by Defendants and attempted to collect same without success.

        36.     Defendants have failed, refused and continue to refuse to pay the balance due and

owing to ZAIC.

        37.     As a result of Defendants’ breach of the insurance contracts, ZAIC has suffered

damages in the amount of $146,042.44, plus attorney’s fees, interest and costs.

        WHEREFORE, ZAIC demands judgment against Defendants, jointly and severally, in the

amount of $146,042.44 for compensatory damages, together with attorney’s fees, cost of suit, interest

and such further relief as this Court deems just and proper.

                                           COUNT TWO
                                          (Account Stated)

        38.     ZAIC repeats, restates and realleges the allegations of Paragraph 1 through 31 of

this Complaint as if fully set forth herein.



                                                  5
        Case: 5:21-cv-00930-JRA Doc #: 1 Filed: 05/04/21 6 of 7. PageID #: 6




       39.     ZAIC presented a statement of account to Defendants.

       40.     Defendants did not dispute the statement of account.

       41.     Defendants have failed to provide any information or documents identifying an

error in the statement of account.

       42.     Defendants, being indebted to ZAIC upon accounts stated between them, promised

to pay ZAIC upon demand.

       43.     ZAIC has demanded that Defendants remit payment for the account owed to ZAIC.

Defendants, however, have failed and refused to remit payment.

       44.      As a result of the foregoing, ZAIC has suffered damages in the amount of

$146,042.44.

       WHEREFORE, ZAIC demands judgment against Defendants, jointly and severally, in the

amount of $146,042.44 for compensatory damages, together with attorney’s fees, cost of suit, interest

and such further relief as this Court deems just and proper.

                                             COUNT THREE
                                           (Unjust Enrichment)

       45.     ZAIC repeats, restates and realleges the allegations of Paragraph 1 through 5 of this

Complaint as if fully set forth herein.

       46.     ZAIC provided insurance coverage and related services for Defendants for which

Defendants have refused to pay and have been unjustly enriched thereby.

       47.     Defendants accepted the insurance provided by ZAIC.

       48.     It would be unconscionable for the Defendants to retain the benefits of insurance

coverage and related services without payment to ZAIC.

       49.     ZAIC, prior to the filing of the instant litigation, demanded payment of the

$146,042.44 and attempted to collect same without success.


                                                  6
        Case: 5:21-cv-00930-JRA Doc #: 1 Filed: 05/04/21 7 of 7. PageID #: 7




        50.     As a result of Defendants’ unjust enrichment, ZAIC has suffered damages in the

amount of $146,042.44, plus attorney’s fees, interest and costs.

        WHEREFORE, ZAIC demands judgment against Defendants, jointly and severally in the

amount of $146,042.44 for compensatory damages, together with attorney’s fees, cost of suit, interest

and such further relief as this Court deems just and proper.

                                                       Respectfully submitted,


                                                       /s/ Jonathan R. Secrest
                                                       Jonathan R. Secrest, Esq. (0075445)
                                                       DICKINSON WRIGHT PLLC
                                                       150 East Gay Street Suite 2400
                                                       Columbus, Ohio 43215
                                                       Telephone: (614) 744-2572
                                                       Facsimile: (844) 670-6009
                                                       Email: jsecrest@dickinsonwright.com

                                                       Counsel for Plaintiff




                                                  7
4851-3561-9560 v1 [99998-2705]
